Citation Nr: 1035787	
Decision Date: 09/22/10    Archive Date: 09/28/10	

DOCKET NO.  08-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to 
February 1968.  This included time in Vietnam with the Marines 
from September 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the VARO in 
Seattle, Washington, that determined new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

In August 2010, the Veteran testified at a video conference 
hearing with the Board.  A copy of the transcript is of record.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is addressed in the remand 
portion of the decision below and is remanded to the RO by way of 
the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

Evidence received since the May 2003 rating decision denying 
service connection for PTSD includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, and 
creates a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously-denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) imposes obligations on VA in terms of its duties to 
notify and assist claimants and help with their claims.  

In various letters of record, including one dated in 
December 2005, the Veteran was advised as to various types of 
lay, medical, and employment evidence that could substantiate his 
service connection claim.  In addition, the letter explained the 
bases for the denial of the claim that had been previously 
denied, and he was told that new and material evidence had to 
relate to those facts.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  He was informed the reason the claim had been denied 
previously was that his claimed stressors were not corroborated.  
He was told that new evidence had to relate to that fact.  He was 
further told that more specific details of the claimed stressful 
incident or incidents were required.  Accordingly, the Board 
finds that VCAA notice requirements have been satisfied.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, that matter will be addressed 
in the remand portion of the decision below.  For the purposes of 
reopening the claim, the Board finds that all necessary 
notification and development has been accomplished.  

New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen a previously-
denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Service connection for PTSD was previously denied by the 
RO in April 1991, June 1992, and most recently in May 2003.  The 
Veteran did not timely appeal those decisions, and each therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  
If, however, new and material evidence is received with respect 
to a claim which has been disallowed, that claim will be 
reopened, and if reopened, the claim will be reviewed on a de 
novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 
(1996);  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the last prior decision 
included the service treatment records and the Veteran's service 
personnel records, the report of a VA psychiatric examination 
accorded the Veteran in January 1991, private medical records 
dated in October 2001, and VA records dated in 2002 and 2003.  

It was determined in the first denial in April 1991 that there 
was no evidence that while in service the Veteran was exposed to 
any life-threatening or otherwise qualifying stressors.  His 
claimed stressors had only what was called the "remotest" 
resemblance to the experiences of Vietnam combat Veterans or 
victims of other PTSD type stressors.  It was indicated that 
these claimed stressors did not qualify the Veteran for a 
diagnosis of PTSD.  

The May 2003 decision included additional evidence that included 
the report of an examination of the Veteran by a private 
psychiatrist in October 2001.  It was noted that while another 
psychiatrist believed there was evidence of neuropsychological 
malingering, a detailed review of psychological testing cited in 
support of the contention failed to reveal support for the 
contention.  It was reported instead that psychological testing 
reported a diagnosis of pain disorder associated with 
psychological factors and a general medical condition and PTSD.  
These psychiatrists say that the "history of four years of combat 
service in Vietnam as a Marine with the subsequent development of 
combat related post-traumatic stress disorder in no way 
invalidates the diagnosis of post-traumatic stress disorder 
related to the motor vehicle accident, or indeed, [the 
physician's] conclusion regarding the presence of 
neuropsychological damage."  

It was determined in the 2003 decision that post-traumatic stress 
was claimed based on the Veteran's description that two friends 
died in combat in Vietnam and two others committed suicide after 
returning to the States.  It was stated that the doctor's report 
did not tend to change the fact that the RO could not verify a 
stressor incident.  It was also remarked the Veteran provided no 
details as requested in the stressor statement that was sent to 
him and his statement therefore did not allow them to find a 
verifiable stressor.  

Evidence received since the last final decision in 2003 includes 
testimony from the Veteran and additional VA medical records.  
Those records reveal a principal psychiatric diagnosis of PTSD.  
The Veteran's testimony has been more specific with regard to 
stressful experiences he had while serving in Vietnam.  

This new evidence relates to an unestablished fact necessary to 
substantiate the claim, and presents a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, new and old.  38 C.F.R. 
§ 3.156.  In this regard, while the new evidence does not address 
corroboration of the claimed stressful experiences during 
service, in determining whether the evidence is new and material, 
evidence is presumed credible for the sole purpose of determining 
whether the case should be reopened; determinations of 
credibility and weight are made after the claim is reopened.  
Justus v. Principi, 3 Vet. App. 510 (1993).  





ORDER

New and material evidence to reopen the claim for service 
connection for a chronic psychiatric disorder, to include PTSD, 
has been received.  To that extent only, the appeal is granted.  


REMAND

During the pendency of this appeal 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended as follows:  

(f)(3) if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

Given the foregoing, the Board believes that the Veteran should 
be afforded a VA psychiatric examination to determine whether an 
acquired psychiatric disorder, to include PTSD, is or is not 
present, and if so, whether any acquired psychiatric disorder is 
related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more it cannot be considered a claim limited to only 
that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits that VA obtains in support of the claim.  The Court found 
that the appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition whatever it may be, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that review of the record reveals that the 
Veteran was assigned to the 3rd FSR, FMF Pacific, Ordinance 
Maintenance Company, Maintenance Battalion, FLSG-B in Vietnam 
from September 1966 to January 1967.  No unit history or 
information with regard to the activities during that time frame 
is of record.  The Veteran's personnel records disclose that from 
September 1966 to early January 1967 he participated in 
"operations in RVN" and the unit assignment was Maintenance 
Company, FLSG-B.  

In view of the foregoing, the Board believes that further 
development is in order in the case treatment for the following:  

1.  The Veteran should be contacted and 
asked to provide more specific information 
with regard to the nature of his duties in 
Vietnam, particularly whether he was 
exposed to any combat activity during the 
time frame between September 1966 to early 
January 1967 when he was in Vietnam.  He 
should be asked to be as specific as 
possible with regard to any alleged 
incidents, because without more specific 
information it will be difficult to obtain 
corroborating information.  

2.  VA should contact the Commandant of the 
Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia  22134, or the Marine 
Corps Historical Center, Archives Section, 
Unit Diaries, Washington Navy Yard, 1254 
Charles Morris Street, S.E., Washington, 
D.C.  20734.  The Marine Corps should be 
asked to provide the unit history or any 
information with regard to the activities 
of the Maintenance Company, FLLSG-B in 
October, November and December 1966.  A 
failure to respond or a negative response 
to the request must be noted in writing and 
associated with the claims folder.  If the 
requested actions are unavailable, the 
Veteran and his representative should be 
notified in accordance with the provisions 
of 38 U.S.C.A. § 5103A.  

3.  Thereafter, the Veteran should be 
accorded a psychiatric examination by a 
health care professional knowledgeable in 
psychiatry for the purpose of determining 
the nature and etiology of any current 
psychiatric disorder.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review.  A 
notation to this effect should be made in 
the record.  The examination should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests and 
studies, including psychological testing, 
are to be performed and the examiner should 
review the results of any testing prior to 
completing his or her report.  The examiner 
should identify all objective indication of 
a psychiatric disability.  A diagnosis of 
PTSD should be confirmed or ruled out.  If 
PTSD is diagnosed, the elements supporting 
the diagnosis, to include any stressor 
elements should be identified.  If PTSD is 
not diagnosed, the examiner should explain 
why the Veteran does not meet the criteria 
for such a diagnosis.  The examiner should 
specifically address whether it is more 
likely than not (that is, to a degree of 
probability greater than 50 percent), at 
least as likely as not (that it, a 
probability of 50 percent), or unlikely 
(that is, a probability of less than 
50 percent) that the PTSD is a result of 
one or more of any identified in-service 
stressors.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD due to 
an in-service stressor, the examiner should 
explain why.  It is noted that the term at 
least as likely as not does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a conclusion as it is to 
find against it.  If any psychiatric 
disorder other than PTSD is diagnosed, the 
examiner should opine as to its etiology.  
A complete rationale for any opinion 
expressed should be provided.  If the 
examiner concludes that an opinion cannot 
be offered without engaging in speculation, 
then he or she should so indicate and 
explain why.  

4.  The Veteran is hereby notified that it 
is his responsibility to provide more 
specific information with regard to claimed 
stressful experiences in service and report 
for scheduled examination.  He should be 
told that the consequences of failing to 
report for VA examination without good 
cause could mean denial of the claim.  
38 C.F.R. § 3.655.  

5.  Thereafter, VA should readjudicate the 
claim for entitlement to service connection 
for an acquired psychiatric disorder, to 
include PTSD.  If that benefit remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, and the case should 
then be returned to the Board for further 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


